MEMORANDUM**
Barry Bitsie appeals the judgment of conviction and his 90-month sentence upon his guilty plea conviction and sentence for second degree murder on an Indian Reservation in violation of 18 U.S.C. §§ 1111, 1153. His attorney has filed a motion to withdraw as counsel of record pursuant to *28Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a brief stating that counsel cannot identify any nonfrivolous issues for review.
We have conducted an independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), which disclosed that Bitsie knowingly and voluntarily waived his right to appeal his conviction and he was sentenced within the terms of the plea agreement. Accordingly, we enforce the waiver and dismiss the appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir. 1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.